t c memo united_states tax_court michael p cahill petitioner v commissioner of internal revenue respondent docket no filed date michael p cahill pro_se debra lynn reale and john aletta for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and a penalty under sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax for tax_year respondent later determined a revised deficiency of dollar_figure a revised addition_to_tax under sec_6651 of dollar_figure and a revised penalty under sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax for tax_year at trial respondent asserted an increase in petitioner’s deficiency claiming that he had received an additional dollar_figure of income from american steamship owners shipowners claims bureau shipowners claims bureau unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar after concessions the issues for consideration are whether petitioner received taxable_income from friemann christie l l c fc also known as cfc advisors l l c cfc received additional taxable_income from the shipowners claims bureau received a taxable_distribution from his sec_401 plan 401_k_plan is entitled to deduct various expenses reported on his schedule c profit or loss from business is entitled to additional itemized after issuing the notice_of_deficiency respondent reduced the amounts of the deficiency addition_to_tax and penalty on account of an adjustment to self- employment_tax owed by petitioner deductions claimed on his schedule a itemized_deductions is liable for the revised addition_to_tax under sec_6651 and is liable for the revised penalty under sec_6662 findings_of_fact some of the facts are stipulated and are so found petitioner resided in connecticut when he filed the petition petitioner is an executive in the insurance and reinsurance business his work includes consulting and brokering petitioner holds a bachelor’s degree in accounting and a master’s degree in business administration during tax_year petitioner worked for bms intermediaries inc bms which used odyssey one source inc odyssey as its payroll firm petitioner received wages of dollar_figure from bms odyssey as well as compensation of dollar_figure directly from bms his contract for employment was with odyssey during the tax_year in issue petitioner also received a hardship_distribution of dollar_figure from a 401_k_plan provided by bms odyssey and managed by lincoln national life_insurance co petitioner requested the distribution because of tuition costs in date bms terminated petitioner’s employment later that month petitioner contacted peter christie a principal at fc at that time fc’s only principals were j bernard friemann and mr christie soon after petitioner began developing business with fc jointly on or about date fc entered into a services confidentiality and noncompete agreement eagle agreement with eagle ocean agencies inc eagle the eagle agreement required petitioner to provide insurance consulting services for eagle one day per week in exchange eagle would pay fc a flat fee of dollar_figure from may through date the eagle agreement provided that eagle would reimburse fc for travel costs and related expenses monthly expenses over dollar_figure needed prior approval on date petitioner received compensation income of dollar_figure from the shipowners claims bureau a company affiliated with eagle petitioner provided consulting services to the shipowners claims bureau on date petitioner executed a memorandum of agreement with mr christie in the memorandum of agreement fc agreed to provide petitioner with two drawdown facilities which he could use to supplement his income from fc because fc agreed that petitioner should receive an average monthly income of dollar_figure the memorandum of agreement allowed him to draw up to dollar_figure per month from the first facility the amount that petitioner could draw each month depended on the income fc allocated to him that month that amount however would not take into account the fees that fc received from eagle pursuant to the eagle agreement the total first drawdown facility available to petitioner was dollar_figure once he reached that amount he would be able to draw from the second drawdown facility petitioner was required to repay the first drawdown facility out of future income allocated to him by fc any outstanding balances would bear interest the memorandum of agreement stated that all draws would be treated as income earned by petitioner for tax purposes and fc would report any draws on a schedule_k-1 partner’s share of income deductions credits etc or a form 1099-misc miscellaneous income in date fc changed its name to cfc on date petitioner executed a revenue sharing and allocation agreement revenue sharing_agreement with mr friemann mr christie and cfc the revenue sharing_agreement formalized the memorandum of agreement its goal was to provide a means for the balancing of distributions between and among the producers -- ie petitioner mr friemann and mr christie--by normaliz ing the flow of petitioner’s earned_income with the two drawdown facilities like the memorandum of agreement the revenue sharing_agreement provided petitioner with access to dollar_figure per month from the first drawdown facility less the sum of the amount of his earned_income received from non-cfc production ‘outside income’ among other things the maximum amount petitioner could receive from the first drawdown facility was dollar_figure any draws on the facility would bear interest the revenue sharing_agreement also reiterated that the amounts cfc had received from eagle with respect to the eagle agreement would be excluded from the drawdown calculations the revenue sharing_agreement further provided that cfc would report any money petitioner received from the drawdown facilities on a form 1099-misc or a schedule_k-1 the revenue sharing_agreement provided that it would terminate on date on date petitioner executed a guaranty connected with the revenue sharing_agreement the guaranty provided that if a balance remained in the second drawdown facility on date petitioner would authorize cfc to reallocate income from him to mr christie until the balance was eliminated mr christie was to fund the drawdown facilities in tax_year petitioner received the following payments from fc cfc date of payment total amount dollar_figure big_number big_number big_number big_number big_number of these payments dollar_figure represented the payments fc cfc received from eagle for services petitioner had rendered under the eagle agreement on date eagle paid petitioner dollar_figure directly on its form_1065 u s return of partnership income cfc reported the dollar_figure paid to petitioner as a guaranteed_payment to a partner cfc also issued petitioner a schedule_k-1 reporting a guaranteed_payment of dollar_figure in or around date the relationship between petitioner and cfc began to falter on date mr christie sent petitioner a draft operating_agreement this agreement was never executed on date petitioner and his wife filed their joint federal_income_tax return for tax_year on their schedule a petitioner and his wife claimed a deduction for the following miscellaneous itemized expenses expense unreimbursed employee_expenses tax preparation fee other see statement total amount dollar_figure big_number on his schedule c petitioner claimed a deduction for the following business_expenses for his consulting business expense advertising car and truck depreciation insurance interest legal and professional services office rent or lease of vehicles machinery and equipment repairs and maintenance amount dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner erroneously labeled the business on his schedule c caron croll group supplies taxes and licenses travel meals and entertainment utilities other total big_number big_number big_number big_number big_number big_number big_number during petitioner’s wife received compensation income of dollar_figure from the caron croll group inc the notice_of_deficiency disallowed the expense deductions petitioner claimed on his schedules a and c the notice_of_deficiency also adjusted petitioner’s income to reflect the payments he received from fc cfc and the payment he received from hi sec_401 plan opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner for witnesses information documents meetings and interviews pursuant to sec_7491 see 116_tc_438 petitioner did not argue that the burden should shift and he failed to introduce credible_evidence that respondent’s determinations are incorrect accordingly the burden_of_proof remains with petitioner except with respect to the payment from the shipowners claims bureau as explained below ii unreported income a characterization of payments received from fc cfc respondent contends that petitioner received dollar_figure of taxable_income from fc cfc in the form of a guaranteed_payment to a partner during tax_year respondent claims that petitioner erred when he failed to report the payment on his federal_income_tax return petitioner does not dispute that he received payments in the amounts determined by respondent for the tax_year in issue petitioner however claims that he was not a partner of fc cfc during the tax_year in issue because he never signed cfc’s amended and revised operating_agreement and that the payments were loans from the partnership to him rather than guaranteed payments petitioner as a partner of fc cfc sec_761 defines a partner as a member of a partnership notably the definition of the term ‘partnership’ sheds significant light on the definition of the related term ‘partner’ because a partnership can exist only in the generally we lack jurisdiction to redetermine the partnership items of a partnership if the partnership is subject_to the provisions of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite 118_tc_541 see sec_6221 partnership items include guaranteed payments sec_301 a - a proced admin regs and a taxpayer’s status as a partner mcintyre v commissioner tcmemo_2009_305 neither fc nor cfc was a partnership subject_to tefra because both qualified for the small_partnership_exception under sec_6231 fc and cfc had fewer than partners and all partners were individuals rather than pass-thru partners as defined by sec_6231 see sec_6231 therefore we retain jurisdiction to determine whether petitioner received guaranteed payments from fc cfc and whether he was a partner in fc cfc sec_704 defines a partner according to whether he or she owns a capital interest in a partnership in which capital is a material_income-producing_factor the court_of_appeals for the second circuit to which an appeal of this case would lie see sec_7482 has held that sec_704 is limited to family partnerships 666_f3d_836 n 2d cir the limited purpose is reflected in the title given to sec_704 e --‘family partnerships’--and to sec_704 --‘recognition of interest created by purchase or gift ’ it is further reflected in the other two subsections of sec_704 which apply only to partnership interests created by gift context of an economic relationship between one person and others the questions as to whether a partnership exists and whether specific persons are partners are restatements of each other william s mckee et al federal taxation of partnerships and partners para pincite 4th ed see also sec_1_704-1 income_tax regs a partnership generally exists when persons join together their money goods labor or skill for the purpose of carrying on a trade profession or business and when there is community of interest in the profits and losses 327_us_280 see also dickerson v commissioner tcmemo_2012_60 generally each partner contributes one or both of the ingredients of income--capital or services commission v culbertson 337_us_733 see also dickerson v commissioner tcmemo_2012_60 to determine whether a partnership exists we consider whether in the light of all the facts the parties intended to join together in good_faith with a valid business_purpose in the present conduct of an enterprise commissioner v culbertson u s pincite allum v commissioner tcmemo_2005_177 aff’d 231_fedappx_550 9th cir we weigh several objective factors in an attempt to discern their true intent these factors include the agreement between the parties the conduct of the parties in executing its provisions the parties’ statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which the income is used commissioner v culbertson u s pincite none of these factors alone is determinative see 42_tc_1067 even though petitioner did not sign cfc’s operating_agreement both he and fc cfc acted as though he was a partner of fc cfc petitioner stated at trial that he contacted fc because he wanted to pool his resources and to develop business jointly with fc when fc cfc received a payment from eagle pursuant to the eagle agreement fc cfc would pay over the entire amount to petitioner immediately petitioner entered into the memorandum of agreement and the revenue sharing_agreement both of which provided for the mechanism under which he would share in the profits of fc cfc moreover the memorandum of agreement and the revenue sharing_agreement stated that fc cfc would issue petitioner a form 1099-misc or a schedule_k-1 with respect to any money he received under either agreement there is no indication in the record that petitioner objected to receiving a schedule_k-1 on the grounds that he was not a partner furthermore the revenue sharing_agreement refers to petitioner mr friemann and mr christie as producers thus placing him on the same footing with respect to revenue sharing as messrs friemann and christie when asked whether the revenue sharing_agreement was between cfc and partners mr friemann testified it was intended to be we certainly intended that petitioner would be a partner in the business mr friemann also testified that in when we were operating it was always our intention that petitioner would be a principal of the business finally after petitioner entered into the memorandum of agreement fc changed its name from friemann christie to cfc advisors mr friemann testified that they chose the name cfc so that mr christie could tell his clients that it stood for christie friemann cahill and petitioner could tell his clients that it stood for cahill friemann christie there is no indication that petitioner objected to the name change on the grounds that he was not a partner accordingly we find that petitioner was a partner of cfc during the tax_year in issue whether the payments were guaranteed payments payments a partner receives from a partnership generally fall into one of three categories first a partner may receive payments representing distributions of his or her distributive_share of partnership income see sec_731 second a partner may receive payments in circumstances where he or she is not treated as a partner sec_707 and third a partner may receive guaranteed payments for services or use of capital that do not represent distributions of partnership income sec_707 specifically sec_707 provides sec_707 guaranteed payments --to the extent determined without regard to the income of the partnership payments_to_a_partner_for_services_or_the_use_of_capital shall be considered as made to one who is not a member of the partnership but only for the purposes of sec_61 relating to gross_income and subject_to sec_263 for purposes of sec_162 relating to trade_or_business_expenses whether a partner is acting in his or her capacity as a partner--rather than in his or her capacity as one who is not a member of the partnership--while providing services to his or her partnership is a factual determination see 40_tc_1011 the regulations provide in all cases the substance of the transaction will govern rather than its form sec_1_707-1 income_tax regs the inquiry under sec_707 is whether the payments for petitioner’s services were determined ‘without regard to the income of the partnership ’ falconer v commissioner t c pincite quoting sec_707 see also sec_1_707-1 income_tax regs we are satisfied that the facts of this case place the dollar_figure of payments made to petitioner in accordance with the eagle agreement within the ambit of the term guaranteed payments pursuant to sec_707 the eagle agreement provided that petitioner would provide insurance consulting services for eagle one day per week in exchange for which eagle would pay fc cfc a flat fee of dollar_figure between may and date at trial mr friemann testified that petitioner provided services under the eagle agreement mr friemann stated that fc cfc had hoped that in the long term he and mr christie would also provide services to eagle but that only petitioner provided services to eagle mr friemann further testified that fc cfc paid the dollar_figure to petitioner immediately upon receipt his testimony is consistent with fc cfc’s bank statements which show that the day after fc cfc received a payment from eagle or one of eagle’s affiliates petitioner withdrew an amount equal to the payment received petitioner does not dispute that he received this money moreover the memorandum of agreement and the revenue sharing_agreement expressly stated that the payments pursuant to the eagle agreement would not be considered draws from either drawdown facility mr friemann testified that they wanted to be clear that this dollar_figure would in no way reduce how much petitioner could draw each month on the facility mr friemann also testified that the dollar_figure petitioner received was not subject_to the drawdown facilities petitioner thus contracted with fc cfc to provide consulting services for a fixed fee which was not dependent upon the profits of the partnership therefore the payments from eagle were determined without regard to the income of the partnership falconer v commissioner t c pincite thus dollar_figure of the dollar_figure of payments made to petitioner pursuant to the eagle agreement was guaranteed payments even if petitioner had not been a partner in fc cfc these payments would be taxable to him as compensation_for services rendered see sec_61 petitioner claims that the remaining dollar_figure of payments he received were not income because they were loans from the partnership to him and were subject_to repayment cfc classified these payments as guaranteed payments on its form_1065 petitioner claims in his pretrial memorandum that the remaining dollar_figure of payments may have been made under a revenue sharing_agreement which is effectively a draw-down facility subject repayment and interest respondent agrees that the dollar_figure of payments was made under the first drawdown facility whether a transaction is a loan for federal_income_tax purposes is a question of fact the following factors are considered in determining whether a loan is bona_fide the existence of a sum certain the likelihood of repayment a definite date of repayment and the manner of repayment seay v commissioner tcmemo_1992_254 mangham v commissioner tcmemo_1980_280 revrul_73_301 1973_2_cb_216 states that for purposes of sec_707 a loan by a partnership to a partner is considered to have been made only where the partner is under an unconditional obligation to repay a sum certain at a determinable date petitioner’s argument that the payments represent the repayment of loans is not supported by the record although payments under the first drawdown facility in theory accrued interest neither the memorandum of agreement nor the revenue sharing_agreement provided any definite date of repayment or a manner of repayment other than from future income allocated to petitioner the revenue sharing_agreement was merely set to terminate on date moreover petitioner was required to execute a guaranty only with respect to the second drawdown facility therefore the dollar_figure of payments petitioner received pursuant to the first drawdown facility was not for repayment of loans like the dollar_figure of payments from the eagle agreement the payments from the drawdown facility were not dependent upon the profits of the partnership the amount available to petitioner did not fluctuate with fc cfc profits moreover the memorandum of agreement and the revenue sharing_agreement expressly stated that any draws would be considered income to petitioner and would be reported on a form 1099-misc or a schedule_k-1 thus the remaining dollar_figure of payments was also guaranteed payments accordingly respondent correctly determined that petitioner received taxable_income of dollar_figure in the form of guaranteed payments from cfc in tax_year b payment from shipowners claims bureau at trial respondent asserted an increase in petitioner’s deficiency to reflect an additional payment of dollar_figure that petitioner had received from the shipowners claims bureau in tax_year respondent claims that petitioner erred when he failed to report this amount on his federal_income_tax return the commissioner bears the burden_of_proof with respect to any increase of deficiency rule a therefore respondent bears the burden_of_proof with respect to this issue for purposes of sec_731 the extent of recognition of gain_or_loss in the case of a distribution from the partnership to the partner advances or drawings of money against a partner’s distributive_share of income shall be treated as current distributions sec_1_731-1 income_tax regs although the dollar_figure of payments were made under the first drawdown facility there is no indication in the record that the payments were made against petitioner’s distributive_share of partnership income respondent proffers an invoice from petitioner to the shipowners claims bureau requesting a fee of dollar_figure that would be due on date and a transaction detail report from deutsche bank showing that petitioner received dollar_figure from the shipowners claims bureau on date the treasurer of the shipowners claims bureau also testified that the shipowners claims bureau made the dollar_figure payment to petitioner finally petitioner admitted at trial that he received the dollar_figure payment from the shipowners claims bureau but failed to report it on his federal_income_tax return petitioner has offered no evidence regarding this issue accordingly respondent correctly determined that petitioner received an additional taxable_income of dollar_figure from the shipowners claims bureau in tax_year c distribution from petitioner’ sec_401 plan petitioner stipulated that he received a hardship_distribution of dollar_figure from hi sec_401 plan in tax_year respondent claims that petitioner erred when he failed to report this payment on his federal_income_tax return generally under sec_72 amounts actually distributed from retirement accounts such a sec_401 plans are taxable_income to the distributee in the taxable_year in which they are distributed sec_402 sec_72 if the taxpayer obtains a distribution from a retirement account before he or she retires only the amounts allocable to his or her investment_in_the_contract are excludible from income sec_72 a such amounts generally include contributions to a taxpayer’s retirement account but only if such contributions were includible in the taxpayer’s income sec_72 petitioner has not established that any part of the distribution he received from hi sec_401 plan represents contributions that were includible in his income or other investments he made in the contract accordingly respondent correctly determined that petitioner received taxable_income of dollar_figure from hi sec_401 plan in tax_year iii expense deductions sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 a taxpayer must show a bona_fide business_purpose for the expenditure there must also be a proximate relationship between the expenditure and his or her business 37_tc_650 see also heinbockel v commissioner tcmemo_2013_125 in general where an expense is primarily associated with profit-motivated purposes--and personal benefit can be said to be distinctly secondary and incidental--it may be deducted under sec_162 55_tc_94 see also g d parker inc v commissioner tcmemo_2012_327 conversely if an expense is primarily motivated by personal considerations no deduction for it will be allowed under sec_162 36_tc_879 see also g d parker inc v commissioner tcmemo_2012_327 a taxpayer’s general statement that his or her expenses were incurred in pursuit of a trade_or_business is not sufficient to establish that the expenses had a reasonably direct relationship to any such trade_or_business 50_tc_177 aff’d per curiam 409_f2d_1359 2d cir see also adams v commissioner tcmemo_2013_92 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite certain expenses specified in sec_274 are subject_to strict substantiation rules to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount the time and place of the travel or use and the business_purpose sec_274 to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by documentary_evidence or other direct evidence sec_1_274-5t temporary income_tax regs fed reg date to establish the business_purpose of an expenditure however a taxpayer may corroborate his or her own statement with circumstantial evidence id a petitioner’s schedule c expenses on his federal_income_tax return petitioner reported the following expenses on his schedule c some of which respondent has conceded schedule c expenses travel meals and entertainment car and truck utilities office depreciation taxes and licenses legal advertising other interest insurance amount claimed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number amount conceded dollar_figure amount disallowed dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number supplies maintenance and repairs vehicle lease total big_number big_number big_number -0- big_number big_number big_number big_number respondent also has conceded that petitioner is entitled to an education credit of dollar_figure for educational expenses_incurred by his wife for the tax_year in issue petitioner claims he should be able to deduct the remaining expenses relating to travel meals and entertainment car and truck utilities office expenses other expenses interest insurance supplies maintenance and repairs and vehicle lease travel_expenses meals and entertainment_expenses car and truck expenses and vehicle lease expenses are all subject_to the strict substantiation rules of sec_274 sec_274 280f d a i and ii to substantiate his expenses petitioner offers american express bank statements which show his travel restaurant merchandise super market auto fees and adjustments and insurance expenses petitioner also offers typed or handwritten lists for each type of expense which provide the month name of vendor amount and a very general explanation for each item listed these lists appear to have been created by petitioner there is no indication when petitioner compiled these lists petitioner did not testify specifically about any of the expenses the american express bank statements and self-compiled lists petitioner provided for those expenses do not provide enough information for us to determine what he actually purchased with respect to those expenses and to what extent these purchases had a business_purpose petitioner has offered no receipts regarding his car and truck expenses utility expenses interest_expenses supply expenses and maintenance and repair expenses the sparse number of receipts and invoices that petitioner does offer fail to provide enough information for us to determine to what extent these purchases had a business_purpose petitioner has failed to meet the strict substantiation requirements of sec_274 with respect to the travel_expenses meals and entertainment_expenses car and truck expenses and vehicle lease expenses petitioner has also failed to meet the substantiation requirements with respect to the utility expenses office expenses other expenses interest_expenses insurance expenses supply expenses and maintenance and repair expenses petitioner is not entitled to deduct any of these expenses in excess of the amounts respondent has already conceded if at all for tax_year b petitioner’s schedule a expenses on his federal_income_tax return petitioner claimed a deduction for miscellaneous schedule a expenses totaling dollar_figure relating to unreimbursed employee_expenses tax preparation fees and other expenses in the notice_of_deficiency respondent disallowed a deduction for dollar_figure of petitioner’s schedule a expenses in particular respondent disallowed a deduction for the following schedule a expenses vehicle expenses expenses for travel away from home business_expenses expenses for meals and entertainment expenses relating to tax preparation and other expenses marked see statement petitioner claims he should be allowed to deduct these expenses or in the alternative that he should be able to move these expenses to his schedule c and deduct them there for his schedule a vehicle expenses travel_expenses and meals and entertainment_expenses petitioner offers no evidence to support these claims beyond what he offers to substantiate the corresponding schedule c expenses petitioner’s evidence thus does not sufficiently indicate that the vehicle expenses travel_expenses and meals and entertainment_expenses were ordinary and necessary unreimbursed employee_expenses directly related to a trade_or_business during the tax_year in issue for his schedule a business_expenses petitioner offers a list titled business_expenses american express bank statements showing his merchandise expenses an invoice from t-mobile an unidentified statement showing charges for travel_expenses and services and an american express bank statement showing his travel_expenses other than the t-mobile invoice petitioner provided no receipts regarding his reported business_expenses it is impossible for us to determine what petitioner actually purchased from these vendors or to what extent the purchases had a business_purpose likewise it is impossible to determine to what extent the items purchased from t-mobile had a business_purpose for his schedule a tax preparation expenses petitioner offers a bill from his accountant which refers to the preparation of his federal and state_income_tax returns the bill however is dated date more than two months before the close of petitioner’s taxable_year and more than a year before he filed his federal tax_return petitioner offers no evidence to support his schedule a other expenses marked see statement petitioner has failed to meet the strict substantiation requirements of sec_274 with respect to the schedule a vehicle expenses travel_expenses and meals and entertainment_expenses petitioner has likewise failed to meet the substantiation requirements with respect to the schedule a business_expenses tax preparation expenses and other expenses petitioner is not entitled to deduct any of these expenses on his schedule a for tax_year because he has failed to establish that he incurred these expenses even if petitioner were to establish that he incurred the expenses reported on his schedule a petitioner would not be entitled to deduct those expenses on his schedule c a taxpayer may deduct unreimbursed employee_expenses as an ordinary and necessary business_expense under sec_162 79_tc_1 see also farias v commissioner tcmemo_2011_248 a taxpayer may engage in the trade_or_business of being an employee 91_tc_352 unreimbursed employee_expenses are classified as miscellaneous_itemized_deductions and are deductible only to the extent they exceed of the taxpayer’s adjusted_gross_income see sec_67 sec_1_67-1t b temporary income tax regs fed reg date an employee may also deduct miscellaneous_itemized_deductions on schedule a for expenses_incurred while looking for a new job in the employee’s current field of employment see 54_tc_374 see also hughes v commissioner tcmemo_2008_249 these expenses likewise are deductible only to the extent they exceed of the taxpayer’s adjusted_gross_income sec_1_67-1t b temporary income_tax regs supra employee_expenses however are not deductible to the extent that a taxpayer obtained or could have obtained reimbursement from his other employer lucas v commissioner t c pincite 40_tc_345 aff’d 326_f2d_760 2d cir petitioner admitted at trial that the expenses he deducted on schedule a were incurred before date petitioner was employed by bms until his termination in date and he testified at trial that he had a noncompete agreement with bms he did not begin working with fc cfc until date therefore if petitioner incurred any of these expenses they were incurred before he began his consulting business with fc cfc at a time when he was still employed by bms thereby making them employee business_expenses which must be reported as a miscellaneous itemized_deduction on schedule a moreover if the expenses were incurred by petitioner for the purpose of finding new employment in the field of insurance consulting they would be reportable if at all as miscellaneous expenses on schedule a thus even if petitioner had established that he incurred the expenses they would be reportable as miscellaneous_itemized_deductions on schedule a and would be limited to the amount exceeding of his adjusted_gross_income petitioner is not entitled to deduct any schedule a amounts as additional schedule c expenses for tax_year iv addition_to_tax and penalty under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any addition_to_tax or penalty see rule a higbee v commissioner t c pincite once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect higbee v commissioner t c pincite a sec_6651 addition_to_tax respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 because he did not timely file his federal_income_tax return sec_6651 provides for an addition_to_tax for failure to timely file a federal_income_tax return unless it is shown that such failure was due to reasonable_cause and not willful neglect see also 469_us_241 a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs petitioner filed his federal_income_tax return on date respondent has shown that petitioner failed to timely file his federal_income_tax return for consequently we conclude that respondent has satisfied the burden of production under sec_7491 petitioner must come forward with evidence to prove he is not liable for the addition_to_tax petitioner failed to introduce any evidence that he is not liable for the addition_to_tax or that his failure to timely file was due to reasonable_cause and not willful neglect accordingly petitioner is liable for the addition_to_tax pursuant to sec_6651 b sec_6662 accuracy-related_penalty respondent determined that petitioner is also liable for the accuracy-related_penalty pursuant to sec_6662 for tax_year sec_6662 imposes a penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations within the meaning of sec_6662 or any substantial_understatement_of_income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs the phrase substantial_understatement_of_income_tax means an understatement that exceeds the greater of dollar_figure or of the income_tax required to be shown on the tax_return for the taxable_year sec_6662 respondent determined that petitioner should have reported an income_tax_liability of dollar_figure on his federal_income_tax return respondent also determined that petitioner understated his income_tax by dollar_figure for the tax_year in issue respondent has since conceded that petitioner is entitled to dollar_figure of deductions on his schedule c and a credit of dollar_figure for educational expenses this will result in a lesser deficiency that may or may not exceed the greater of dollar_figure or of the income_tax required to be shown on the tax_return even if petitioner’s understatement is not substantial respondent claims that petitioner is liable for the sec_6662 penalty due to negligence negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has shown that petitioner failed to report as income payments totaling dollar_figure that he received from fc cfc for which he received a schedule_k-1 a payment of dollar_figure that he received from the shipowners claims bureau and a hardship_distribution of dollar_figure that he received from hi sec_401 plan respondent has further shown that petitioner failed to produce any documentary_evidence showing that the expenses he reported on his schedules a and c were ordinary and necessary expenses connected to a trade_or_business or his job respondent thus has shown that petitioner acted negligently petitioner therefore is liable for the accuracy-related_penalty unless he can show he had reasonable_cause for and acted in good_faith regarding part of the underpayment see sec_6664 sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs a taxpayer reasonably relied on professional advice if he or she proves the following by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also rule a welch v helvering u s pincite petitioner failed to introduce any evidence that he relied on professional advice or otherwise had reasonable_cause for and acted in good_faith regarding part of the understatement accordingly petitioner is liable for the accuracy-related_penalty under sec_6662 any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
